Citation Nr: 0332628	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).   
 
2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




REMAND

The veteran had active service from May 1969 to February 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO decision which 
denied service connection for GERD and a psychiatric 
disorder.  

The veteran has submitted a copy of the first page of an 
October 2001 Social Security Administration (SSA) award 
letter showing he has been awarded SSA disability benefits.  
As part of the duty to assist the veteran with his VA claims, 
the RO should obtain copies of the SSA records.  38 C.F.R. 
§ 3.159(c)(2) (2003).  Any additional post-service treatment 
records for the claimed conditions should also be obtained, 
and the RO should otherwise assure compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, the case is remanded for the following:  

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.  

2.  The RO should ask the veteran to 
identify any additional VA and non-VA 
medical providers who have examined or 
treated him since his release from active 
duty for gastrointestinal and psychiatric 
problems.  The RO should then obtain 
copies of the related medical records 
which are not already on file.  

3.  After otherwise assuring compliance 
with the notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for GERD and a psychiatric disorder.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


